U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 0-51216 ANDAIN, INC. (Exact Name of Company as Specified in its Charter) Nevada 20-2066406 (State or Other Jurisdiction of Incorporation (I.R.S. Employer or Organization) Identification No.) 400 South Beverly Drive, Suite 312, Beverly Hills, California (Address of Principal Executive Offices) (Zip Code) Company’s telephone number:(310) 286-1777 (Former Name, Former Address, and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o. Indicate by check mark whether the Company has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo x. As of September 30, 2012, the Company had 65,334,242 shares of common stock issued and outstanding. 2 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION PAGE ITEM 1.FINANCIAL STATEMENTS 4 CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011 4 CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2, 2011 AND PERIOD OF INCEPTION THROUGH SEPTEMBER 30, 2012 6 CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2, 2011 AND PERIOD OF INCEPTION THROUGH SEPTEMBER 30, 2012 8 CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2011 AND PERIOD OF INCEPTION THROUGH SEPTEMBER 30, 2012 9 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 12 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4.CONTROLS AND PROCEDURES 28 PART II – OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 29 ITEM 1A. RISK FACTORS 29 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 30 ITEM 4.MINE SAFETY DISCLOSURES 30 ITEM 5.OTHER INFORMATION 30 ITEM 6.EXHIBITS 31 SIGNATURE 31 3 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. ANDAIN, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS September 30, 2012 (Unaudited) December 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Total current assets Property, plant and equipment Intangible assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Bank overdrafts $ 1 Accounts payable and accrued expenses $ Total current liabilities Long-term liabilities: Long-term debt Total liabilities 4 ANDAIN, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (continued) September 30, 2012 (Unaudited) December 31, 2011 Capital deficiency: Preferred stock, $0.001 par value, 10,000,000 authorized shares; no shares issued and outstanding Common stock, $0.001 par value, 500,000,000 shares authorized; 65,334,242 shares issued and outstanding at September 30, 2012 and 22,034,242 at December 31, 2011 Additional paid-in capital Capital reserves * Accumulated deficit during development stage ) ) * Accumulated other comprehensive income (loss) ) Total Andain, Inc. stockholders’ equity (deficiency) ) Non-controlling interest ) ) Total stockholders’ capital deficiency ) ) Total liabilities and capital deficiency $ $ * Restated – see Note 5. See accompanying notes to consolidated financial statements 5 ANDAIN, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, For the Period of Inception (July 23, 2004) to September 30, Revenue: Government grants $ Consulting income ) Other income Total revenue Operating expenses: Research and development ) Depreciation ) General and administrative ) Impairment of goodwill ) Other income * * Loss on disposal of associate ) Impairment loss ) Total operating income (expenses) Profit (loss) from operations ) ) ) Financial income Financial expense ) Share of loss of equity-accounted Investee ) ) * See Note 11 6 ANDAIN, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (continued) Three Months Ended September 30, Nine Months Ended September 30, Period of Inception (July 23, 2004) Through September 30, Net profit (loss) Add: Net profit (loss)attributable to the non-controlling interest ) Net profit (loss)attributable to Andain, Inc. stockholders $ $ ) $ $ ) $ ) Profit (loss)per share - basic $ $ ) $ $ ) Profit (loss)per share - diluted $ $
